DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Office Action Summary
This is the initial Office action for application 16/736253 filed 01/07/2020.
This application is a divisional of application 14/153950.
Claims 1-14 are currently pending and have been fully considered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over GAUGHAN (U.S. 5470358) in view of DE OLIVERIRA et al. (USPGPUB 2006/0086040)
GAUGHAN teaches unleaded aviation gasoline.
GAUGHAN teaches an unleaded aviation gasoline fuel composition with a motor octane number of at least about 98 that comprises:
(1) unleaded aviation gasoline base fuel; and 
(2) an amount of at least one aromatic amine effective to boost the motor octane number of the base fuel to at least about 98, said aromatic amine having the formula:

    PNG
    media_image1.png
    184
    422
    media_image1.png
    Greyscale


The aromatic amine additives may be used with conventional octane boosters.  [ln 3-9 of column 3]  The octane boosters are taught to include boosters noted previously, which includes toluene, and ethanol.  [ln 27-32 of column 2]
GAUGHAN teach aromatic amine having the formula:
 
    PNG
    media_image1.png
    184
    422
    media_image1.png
    Greyscale


wherein R1 is C1-C10 alkyl or halogen and n is an integer from 0 to 3 with the proviso that when R1, is alkyl, it cannot occupy the 2- or 6- positions on the aromatic ring.  [ln 42-6 of column 1] 
When R1 is alkyl, and n is 1, occupying the 3, and 5 position would be 3-methylphenylamine or 3-methylaniline or m-toluidine.

However, GAUGHAN also teaches a cosolvent may be added to improve solubility properties which include low molecular weight aromatics, alcohols, nitriles, esters, halogenated hydrocarbons, ethers, and the like.     
GAUGHAN states that it is important that the aromatic amine be soluble in aviation gasoline at the desired concentration. 
For example, DE OLIVEIRA et al. teach an aviation gasoline comprising a formulation that comprises between 0-25 vol % toluene, between 2-10 vol % of a toluidine blend, and between 0-5 vol% ethyl alcohol.
It would be obvious to one of ordinary skill in the art to use the claimed ranges with a reasonable expectation of success.
Wherein the general conditions are known, optimization or workable ranges involve only routine experimentation.
See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time of the invention.  

GAUGHAN teaches aromatic amine having the formula:
 
    PNG
    media_image1.png
    184
    422
    media_image1.png
    Greyscale


wherein R1 is C1-C10 alkyl or halogen and n is an integer from 0 to 3 with the proviso that when R1, is alkyl, it cannot occupy the 2- or 6- positions on the aromatic ring.  [ln 42-6 of column 1] 
When R1 is alkyl, and n is 1, occupying the 4 position would be 4-methylphenylamine or 4-methylaniline or p-toluidine.
Regarding claim 3-5, the aromatic amine additives may be used with conventional octane boosters.  [ln 3-9 of column 3]  Those boosters are taught to include boosters noted previously, which includes toluene, and ethanol.  [ln 27-32 of column 2].

Regarding claims 6-7, GAUGHAN does not explicitly teach methanol.
However, the aromatic amine additives may be used with conventional octane boosters.  [ln 3-9 of column 3]  
Furthermore, GAUGHAN further teaches that other approved additives may be added in the avgas (aviation gasoline) additives.  Examples are listed in ASTM D-910. [ln 19-26 of column 3]
Methanol is a known octane booster for aviation gasoline and it would be well within one of ordinary skill in the art to use methanol in the aviation gasoline fuel composition that GAUGHAN teaches.
Regarding claim 8, GAUGHAN does not explicitly teach the weight ratio of aromatic solvent to aromatic amines is 1:1., or more  
However, GAUGHAN also teaches a cosolvent may be added to improve solubility properties which include low molecular weight aromatics, alcohols, nitriles, esters, halogenated hydrocarbons, ethers, and the like.     
GAUGHAN states that it is important that the aromatic amine be soluble in aviation gasoline at the desired concentration. 
For example, DE OLIVEIRA et al. teach an aviation gasoline comprising a formulation that comprises between 0-25 vol % toluene, between 2-10 vol % of a toluidine blend, and between 0-5 vol% ethyl alcohol.
It would be obvious to one of ordinary skill in the art to use the claimed ranges with a reasonable expectation of success.
Wherein the general conditions are known, optimization or workable ranges involve only routine experimentation.
See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claims 9 and 10, GAUGHAN does not explicitly teach the amount of at least one aromatic amine is at least 30 weight percent % or the alcohol comprises about 20 weight % or less.  
However, GAUGHAN also teaches a cosolvent may be added to improve solubility properties which include low molecular weight aromatics, alcohols, nitriles, esters, halogenated hydrocarbons, ethers, and the like.     
GAUGHAN states that it is important that the aromatic amine be soluble in aviation gasoline at the desired concentration. 
Furthermore, GAUGHAN teaches that conventional octane boosters such as ethanol may be added.

It would be obvious to one of ordinary skill in the art to use the claimed ranges with a reasonable expectation of success.
Wherein the general conditions are known, optimization or workable ranges involve only routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 11, GAUGHAN teaches away from the use of 2-methylphenyl amine.  
However, GAUGHAN teaches both the use of 3-methylphenyl amine and 4-methylphenylamine.
It would be obvious to one of ordinary skill in the art to use both with a reasonable expectation of success.  
GAUGHAN does not explicitly teach the amount of at least one aromatic solvent is not more than 50 weight % and at least about 40 weight % of toluene and the at least one aromatic amines is not less than 30 weight % and not more than 40 weigh % of essentially p-toluidine and m-toludidine.

However, GAUGHAN also teaches a cosolvent may be added to improve solubility properties which include low molecular weight aromatics, alcohols, nitriles, esters, halogenated hydrocarbons, ethers, and the like.     
GAUGHAN states that it is important that the aromatic amine be soluble in aviation gasoline at the desired concentration. 
For example, DE OLIVEIRA et al. teach an aviation gasoline comprising a formulation that comprises between 0-25 vol % toluene, between 2-10 vol % of a toluidine blend, and between 0-5 vol% ethyl alcohol.
It would be obvious to one of ordinary skill in the art to use the claimed ranges with a reasonable expectation of success.
Wherein the general conditions are known, optimization or workable ranges involve only routine experimentation.
See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
DE OLIVEIRA et al. teach a toluidine blend. 
Regarding claims 12-14, GAUGHAN does not explicitly teach the ratios between the aromatic amines : aromatic solvents: and alcohols.

For example, DE OLIVEIRA et al. teach an aviation gasoline comprising a formulation that comprises between 0-25 vol % toluene, between 2-10 vol % of a toluidine blend, and between 0-5 vol% ethyl alcohol.
It would be obvious to one of ordinary skill in the art to use the claimed ranges with a reasonable expectation of success.
Wherein the general conditions are known, optimization or workable ranges involve only routine experimentation.
See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time of the invention. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
LANDSCHOF et al. (USPGPUB 2008/0134571) teach an unleaded fuel with a combination of alkylated benzenes and one or more aromatic amines.  Oxygenate octane boosters may be added such as alcohols. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 5712726381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 






/MING CHEUNG PO/           Examiner, Art Unit 1771   


/ELLEN M MCAVOY/           Primary Examiner, Art Unit 1771